DETAILED ACTION
Response to Amendment
	In response to amendment filed on 2/5/2021, claims 1, 3, 6, 8, 11, 13, 16,18 are amended, claims 1- 20 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 2/5/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Examiner has considered reference RICO ALVARINO et al. (US Pub. No. 2018/0220426 A1), hereafter Rico teaches the limitations of claims 1 and 11, “wherein the first scrambling sequence and the second scrambling sequence are defined by different offsets of a same scrambling sequence generated by a scrambler”; see [0158] …each set of symbols, of the plurality of sets of symbols, is scrambled with a respective scrambling sequence (i.e. first scrambling sequence defined by one set of symbol and second scrambling sequence defined by another set of symbol) of a plurality of scrambling sequences. In some aspects, each set of symbols, of the plurality of sets of symbols, is associated with at least one phase rotation. In some aspects, the at least one phase rotation is based at least in part on the cell identifier for the cell; now refer to [0159].. each symbol, of a set of symbols of the plurality of sets of symbols, is associated with a same scrambling sequence
Examiner has further considered reference Guzelgoz et al. (US Pub. No. 2017/0170930 A1), hereafter Sabih for claims 6 and 16’s amended limitations. Sabih teaches limitations de-scrambled soft-decoding metrics is stored in a hybrid automatic request (HARQ) buffer; see Fig. 11 where #1108 can be a buffer here and de-scrambled soft-decoding metrics can be generated 4 hypothetical soft-combined ACK bit streams. Here each of the soft-combined ACK bit streams (which are stored at register #1108) corresponds to a particular scrambling sequence; see [0069] in context with [0068]. Further see  [0069].. to unscramble the data and then soft-combines the results to generate 4 hypothetical soft-combined ACK bit streams. For example, each of the soft-combined ACK bit streams corresponds to a particular scrambling sequence (i.e. soft-combined result can be for example a first soft-combined ACK bit streams corresponds to first sequence and a second soft-combined ACK bit streams corresponds to second sequence)


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 5, 11- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. (US Pub. No. 2015/0016360 A1) in view of RICO ALVARINO et al. (US Pub. No. 2018/0220426 A1), hereafter Rico.

	Regarding claim 1, Merlin teaches a method for Wireless Local-Area Network (WLAN) communication in a WLAN device (see [0003] and see [0147] STA or AP can be WLAN device here; see Fig. 2; further see [0038] and Fig. 14), the method comprising:
(see Fig. 14, #1402, #1404 and [0148- 0149] in context with Fig. 5C);
	transmitting the WLAN transmission from the WLAN device to a remote WLAN device (see Fig. 14, #1406 and [0150]);
	in response to receiving from the remote WLAN device an indication that reception of the WLAN transmission has failed (see [0061] discussed about ….identity of failed code words is provided either explicitly or implicitly back to the transmitter STA. In response to this information, the transmitter STA sends a new PPDU with additional parity information and/or a retransmission of some of the previously transmitted bits. The additional parity information may be part or all of the originally punctured parity bits, or may be a new parity portion computed with a lower code rate…), generating a WLAN retransmission comprising second bits, generating the retransmission including (i) obtaining second encoded bits, which comprise the second bits encoded with the FEC code (see Fig. 14, #1408), and (ii) scrambling the second encoded bits (see Fig. 14, #1410) with a second scrambling sequence that is different from the first scrambling sequence (see [0010, 0119, 0121, 0122]); and transmitting the WLAN retransmission from the WLAN device to the remote WLAN device(see Fig. 14, #1412). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Merlin to make system more effective in the sense effective way more reliable communication can be carried out in the communication system.

	However Rico teaches in [0158] …each set of symbols, of the plurality of sets of symbols, is scrambled with a respective scrambling sequence (i.e. first scrambling sequence defined by one set of symbol and second scrambling sequence defined by another set of symbol) of a plurality of scrambling sequences. In some aspects, each set of symbols, of the plurality of sets of symbols, is associated with at least one phase rotation. In some aspects, the at least one phase rotation is based at least in part on the cell identifier for the cell; now refer to [0159].. each symbol, of a set of symbols of the plurality of sets of symbols, is associated with a same scrambling sequence of the plurality of scrambling sequences. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rico with the teachings of Merlin to make system more standardized. Having a mechanism wherein the first scrambling sequence and the second scrambling sequence are defined by different offsets of a same scrambling sequence generated by a scrambler; greater way standardized approach can be carried out in the communication system.

	Regarding claim 2, Merlin in view of Rico teaches as per claim 1, wherein Merlin teaches generating the WLAN transmission comprises generating a first Medium Access Control Protocol Data Unit (MPDU) at a first position within a first Aggregate MPDU (A-MPDU), and wherein generating the WLAN retransmission comprises a different scrambler seed for each MPDU. Now refer to Fig. 8A which shows an exemplary structure of an aggregated MPDU (A-MPDU) frame 800 a. As shown, the A-MPDU frame 800 a includes a variable number (n) of A-MPDU sub-frames, as shown 805 a, 805 b, and 805 n. Each of the A-MPDU sub-frames 805 a, 805 b, and 805 n may in some aspects be comprised of an MPDU delimiter field 810 a (i.e. purpose of the MPDU delimiter is to locate the MPDUs within the A-MPDU); now refer to [0121] an MPDU delimiter field 800 b including a scrambler seed 850 b. In some implementations, MPDU delimiter field 800 b can be created by DSP 220 of wireless device 202. As shown, scrambler seed 850 b is included in the reserved bits 814 b of MPDU delimiter field 800 b. Advantageously, this implementation allows for different scrambler seeds for each MPDU, thus preventing the bottlenecking discussed in relation to data unit 500 a; further see [0122 and 0010].

	Regarding claim 3, Merlin in view of Rico states as per claim 1, wherein Merlin teaches scrambling the first encoded bits with the first scrambling sequence comprises scrambling the first encoded bits with a first offset of the scrambling sequence, and wherein scrambling the second encoded bits with the second scrambling sequence 
a transmitter configured to transmit the first data unit…; now refer to claim 10.. insert the indication comprising either a scrambler seed or one or more parameters indicative of the scrambling sequence…; now see claim 11.. configured to scramble at least a portion of a second data unit; and
the transmitter is configured to transmit the second data unit, wherein the second data unit comprises one of a retransmission of at least a portion of the first data unit and a parity data unit associated with the first data unit…; further see claim 12- 13 ; now refer to [0104] In some implementations, the components of functional block diagram 500C overcome problems with directly combining primary data units and parity data units or retransmissions of the primary data units arising from the data units being scrambled with different sequences prior to encoding..; further see [0106, 0147, 0154].

	Regarding claim 4, Merlin in view of Rico states as per claim 1, wherein generating the WLAN retransmission comprises generating a repeated copy of the WLAN transmission; Merlin see [0061].. the transmitter STA sends a new PPDU with the previously transmitted bits….

	Regarding claim 5, Merlin in view of Rico states as per claim 1, wherein generating the WLAN retransmission comprises generating one or more redundancy bits of the FEC code that do not appear in the WLAN transmission; Merlin see [0061].. The additional parity information may be part or all of the originally punctured parity bits, or may be a new parity portion computed with a lower code rate.….

	Regarding claim 11, Merlin teaches a Wireless Local-Area Network (WLAN) device, comprising: a Medium Access Control (MAC) processor, configured to generate first bits to be transmitted in a WLAN transmission to a remote WLAN device, and, in response to receiving from the remote WLAN device an indication that reception of the WLAN transmission has failed, to generate second bits to be transmitted in a WLAN retransmission to the remote WLAN device; and physical-layer (PHY) circuitry, configured to (see [0003] and see [0147] STA or AP can be WLAN device here; see Fig. 2; further see [0038] and Fig. 14):
	generate the WLAN transmission comprising the first bits, by at least (i) encoding the first bits with a Forward Error Correction (FEC) code to produce first encoded bits, and (ii) scrambling the first encoded bits with a first scrambling sequence (see Fig. 14, #1402, #1404 and [0148- 0149] in context with Fig. 5C), and
	transmit the WLAN transmission to the remote WLAN device (see Fig. 14, #1406 and [0150]); and
(see Fig. 14, #1408; further see [0061] discussed about ….identity of failed code words is provided either explicitly or implicitly back to the transmitter STA. In response to this information, the transmitter STA sends a new PPDU with additional parity information and/or a retransmission of some of the previously transmitted bits. The additional parity information may be part or all of the originally punctured parity bits, or may be a new parity portion computed with a lower code rate…) comprising the second bits, by at least (i) obtaining second encoded bits, which comprise the second bits encoded with the FEC code (see Fig. 14, #1408), and (ii) scrambling the second encoded bits (see Fig. 14, #1410) with a second scrambling sequence that is different from the first scrambling sequence(see [0010, 0119, 0121, 0122]), and transmit the WLAN retransmission to the remote WLAN device (see Fig. 14, #1412). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Merlin to make system more effective in the sense effective way more reliable communication can be carried out in the communication system.
	But Merlin is silent regarding limitations, “wherein the first scrambling sequence and the second scrambling sequence are defined by different offsets of a same scrambling sequence generated by a scrambler”.
	However Rico teaches in [0158] …each set of symbols, of the plurality of sets of symbols, is scrambled with a respective scrambling sequence (i.e. first scrambling sequence defined by one set of symbol and second scrambling sequence defined by another set of symbol) of a plurality of scrambling sequences. In some aspects, each set of symbols, of the plurality of sets of symbols, is associated with at least one phase each symbol, of a set of symbols of the plurality of sets of symbols, is associated with a same scrambling sequence of the plurality of scrambling sequences. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rico with the teachings of Merlin to make system more standardized. Having a mechanism wherein the first scrambling sequence and the second scrambling sequence are defined by different offsets of a same scrambling sequence generated by a scrambler; greater way standardized approach can be carried out in the communication system.

	Regarding claim 12, Merlin in view of Rico teaches as per claim 11, wherein Merlin teaches generating the WLAN transmission comprises generating a first Medium Access Control Protocol Data Unit (MPDU) at a first position within a first Aggregate MPDU (A-MPDU), and wherein generating the WLAN retransmission comprises generating a second MPDU at a second position within a second A-MPDU, the second position being different from the first position; as already discussed above in context with Fig. 21 and [0061] about transmission/retransmission; now refer to [0119] and Fig. 7B about implementation of a media access control protocol data unit (MPDU) frame 700 b containing a scrambler seed 780. In this implementation, scrambler seed 780 is prepended to MAC header 702, thus advantageously allowing for a different scrambler seed for each MPDU. Now refer to Fig. 8A which shows an exemplary structure of an aggregated MPDU (A-MPDU) frame 800 a. As shown, the A-MPDU frame 800 a a variable number (n) of A-MPDU sub-frames, as shown 805 a, 805 b, and 805 n. Each of the A-MPDU sub-frames 805 a, 805 b, and 805 n may in some aspects be comprised of an MPDU delimiter field 810 a (i.e. purpose of the MPDU delimiter is to locate the MPDUs within the A-MPDU); now refer to [0121] an MPDU delimiter field 800 b including a scrambler seed 850 b. In some implementations, MPDU delimiter field 800 b can be created by DSP 220 of wireless device 202. As shown, scrambler seed 850 b is included in the reserved bits 814 b of MPDU delimiter field 800 b. Advantageously, this implementation allows for different scrambler seeds for each MPDU, thus preventing the bottlenecking discussed in relation to data unit 500 a; further see [0122 and 0010].

	Regarding claim 13, Merlin in view of Rico states as per claim 11, wherein Merlin teaches scrambling the first encoded bits with the first scrambling sequence comprises scrambling the first encoded bits with a first offset of the scrambling sequence, and wherein scrambling the second encoded bits with the second scrambling sequence comprises scrambling the second encoded bits with a second offset of the scrambling sequence, the second offset being different from the first offset; as already described above in context with Fig. 21 and [0061] about transmission/retransmission; now refer to claim 9 wherein .. insert an indication of a scrambling sequence into a signal field of a first data unit.. scramble at least a portion of the first data unit based at least on the inserted indication of the scrambling sequence in the signal field of the first data unit; and
insert the indication comprising either a scrambler seed or one or more parameters indicative of the scrambling sequence…; now see claim 11.. configured to scramble at least a portion of a second data unit; and
the transmitter is configured to transmit the second data unit, wherein the second data unit comprises one of a retransmission of at least a portion of the first data unit and a parity data unit associated with the first data unit…; further see claim 12- 13 ; now refer to [0104] In some implementations, the components of functional block diagram 500C overcome problems with directly combining primary data units and parity data units or retransmissions of the primary data units arising from the data units being scrambled with different sequences prior to encoding..; further see [0106, 0147, 0154].

	Regarding claim 14, Merlin in view of Rico states as per claim 11, wherein generating the WLAN retransmission comprises generating a repeated copy of the WLAN transmission; Merlin see [0061].. the transmitter STA sends a new PPDU with additional parity information and/or a retransmission of some of the previously transmitted bits….

	Regarding claim 15, Merlin in view of Rico states as per claim 11, wherein generating the WLAN retransmission comprises generating one or more redundancy bits of the FEC code that do not appear in the WLAN transmission; Merlin see [0061].. additional parity information may be part or all of the originally punctured parity bits, or may be a new parity portion computed with a lower code rate.….


Claims 6- 7, 9- 10, 16- 17 and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. (US Pub. No. 2015/0016360 A1) in view of Guzelgoz et al. (US Pub. No. 2017/0170930 A1), hereafter Sabih.

	Regarding claim 6, Merlin states a method for Wireless Local-Area Network (WLAN) communication in a WLAN device (see [0003] and [0154] STA or AP can be WLAN device here; see Fig. 2; further see [0038- 0039] and Figs. 14- 15), the method comprising:
	receiving a WLAN transmission carrying data from a remote WLAN device (see Fig. 15, #1502 and also described in above in encoding steps in Fig. 14 #1402);
	computing first soft-decoding metrics for the WLAN transmission, and de-scrambling the first soft-decoding metrics with a first scrambling sequence, to produce first de-scrambled soft-decoding metrics which is stored in a hybrid automatic repeat request (HARO) buffer (see [0061] states about… the receiver STA storing information regarding received code word signals when receiving a PPDU, even when those code words fail to decode correctly. The stored information can be decoded bits, original received data samples, bit likelihood values, etc. depending on the HARQ combining method being utilized,…..; now refer to #1504- 1506 of Fig. 15; see [0156- 0157]);
(see Fig. 15, #1508);
	computing second soft-decoding metrics for the WLAN retransmission, and de-scrambling the second soft-decoding metrics with a second scrambling sequence that is different from the first scrambling sequence, to produce second de-scrambled soft-decoding metrics  (see [0061] states about… the receiver STA storing information regarding received code word signals when receiving a PPDU, even when those code words fail to decode correctly. The stored information can be decoded bits, original received data samples, bit likelihood values, etc. depending on the HARQ combining method being utilized,…..; now refer to #1510, 1512 of Fig. 15; see [0158- 0159]);
	combining the first de-scrambled soft-decoding metrics stored in a hybrid automatic repeat request (HARO) buffer and the second de-scrambled soft-decoding metrics, to produce combined soft-decoding metrics which is stored in a hybrid automatic repeat request (HARO) buffer; and reconstructing the data carried by the WLAN transmission by applying Forward Error Correction (FEC) decoding to the combined soft-decoding metrics derived from the WLAN transmission and the WLAN retransmission (see [0061].. the receiver STA storing information regarding received code word signals when receiving a PPDU, even when those code words fail to decode correctly. The stored information can be decoded bits, original received data samples, bit likelihood values, etc. depending on the HARQ combining method being utilized, of which many are well known to those of skill in the art. The identity of failed code words is provided either explicitly or implicitly back to the transmitter STA. In additional parity information and/or a retransmission of some of the previously transmitted bits. The additional parity information may be part or all of the originally punctured parity bits, or may be a new parity portion computed with a lower code rate. When received by the receiver STA, this newly received information is combined with the stored information to attempt again to decode the failed code word). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Merlin to make system more effective in the sense effective way more reliable communication can be carried out in the communication system.
	But Merlin is silent about de-scrambled soft-decoding metrics is stored in a hybrid automatic request (HARQ) buffer; however Sabih teaches limitations de-scrambled soft-decoding metrics is stored in a hybrid automatic request (HARQ) buffer; see Fig. 11 where #1108 can be a buffer here and de-scrambled soft-decoding metrics can be generated 4 hypothetical soft-combined ACK bit streams. Here each of the soft-combined ACK bit streams (which are stored at register #1108) corresponds to a particular scrambling sequence; see [0069] in context with [0068]. Further see  [0069].. to unscramble the data and then soft-combines the results to generate 4 hypothetical soft-combined ACK bit streams. For example, each of the soft-combined ACK bit streams corresponds to a particular scrambling sequence (i.e. soft-combined result can be for example a first soft-combined ACK bit streams corresponds to first sequence and a second soft-combined ACK bit streams corresponds to second sequence). It would have been obvious to one with ordinary skill, in the art before the effective filing 

	Regarding claim 7, Merlin in view of Sabih teaches as per claim 6, Merlin teaches wherein receiving the WLAN transmission comprises receiving a first Medium Access Control Protocol Data Unit (MPDU) at a first position within a first Aggregate MPDU (A-MPDU), and wherein receiving the WLAN retransmission comprises receiving a second MPDU at a second position within a second A-MPDU, the second position being different from the first position; as already discussed above in context with Fig. 21 and [0061] about transmission/retransmission; now refer to [0119] and Fig. 7B about implementation of a media access control protocol data unit (MPDU) frame 700 b containing a scrambler seed 780. In this implementation, scrambler seed 780 is prepended to MAC header 702, thus advantageously allowing for a different scrambler seed for each MPDU. Now refer to Fig. 8A which shows an exemplary structure of an aggregated MPDU (A-MPDU) frame 800 a. As shown, the A-MPDU frame 800 a includes a variable number (n) of A-MPDU sub-frames, as shown 805 a, 805 b, and 805 n. Each of the A-MPDU sub-frames 805 a, 805 b, and 805 n may in some aspects be comprised of an MPDU delimiter field 810 a (i.e. purpose of the MPDU delimiter is to locate the MPDUs within the A-MPDU); now refer to [0121] an MPDU delimiter field 800 b including a scrambler seed 850 b. In some implementations, MPDU delimiter scrambler seed 850 b is included in the reserved bits 814 b of MPDU delimiter field 800 b. Advantageously, this implementation allows for different scrambler seeds for each MPDU, thus preventing the bottlenecking discussed in relation to data unit 500 a; further see [0122 and 0010].

	Regarding claim 9, Merlin in view of Sabih states as per claim 6, wherein receiving the WLAN retransmission comprises receiving a repeated copy of the WLAN transmission; Merlin see [0061].. the transmitter STA sends a new PPDU with additional parity information and/or a retransmission of some of the previously transmitted bits….

	Regarding claim 10, Merlin in view of Sabih states as per claim 6, wherein receiving the WLAN retransmission comprises receiving one or more redundancy bits of the FEC code that do not appear in the WLAN transmission; Merlin see [0061].. The additional parity information may be part or all of the originally punctured parity bits, or may be a new parity portion computed with a lower code rate.….

	Regarding claim 16, Merlin states a Wireless Local-Area Network (WLAN) device, comprising:
	physical-layer (PHY) circuitry, configured to (see [0003] and [0154] STA or AP can be WLAN device here; see Fig. 2; further see [0038- 0039] and Figs. 14- 15):
(see Fig. 15, #1502 and also described in above in encoding steps in Fig. 14 #1402);
	comput first soft-decoding metrics for the WLAN transmission, and de-scrambling the first soft-decoding metrics with a first scrambling sequence, to produce first de-scrambled soft-decoding metrics which is stored in a hybrid automatic repeat request (HARO) buffer (see [0061] states about… the receiver STA storing information regarding received code word signals when receiving a PPDU, even when those code words fail to decode correctly. The stored information can be decoded bits, original received data samples, bit likelihood values, etc. depending on the HARQ combining method being utilized,…..; now refer to #1504- 1506 of Fig. 15; see [0156- 0157]);
	receive from the remote WLAN device a WLAN retransmission corresponding to the WLAN transmission (see Fig. 15, #1508);
	comput second soft-decoding metrics for the WLAN retransmission, and de-scrambling the second soft-decoding metrics with a second scrambling sequence that is different from the first scrambling sequence, to produce second de-scrambled soft-decoding metrics  (see [0061] states about… the receiver STA storing information regarding received code word signals when receiving a PPDU, even when those code words fail to decode correctly. The stored information can be decoded bits, original received data samples, bit likelihood values, etc. depending on the HARQ combining method being utilized,…..; now refer to #1510, 1512 of Fig. 15; see [0158- 0159]);
stored in a hybrid automatic repeat request (HARO) buffer and the second de-scrambled soft-decoding metrics, to produce combined soft-decoding metrics which is stored in a hybrid automatic repeat request (HARO) buffer; and reconstructing the data carried by the WLAN transmission by applying Forward Error Correction (FEC) decoding to the combined soft-decoding metrics derived from the WLAN transmission and the WLAN retransmission (see [0061].. the receiver STA storing information regarding received code word signals when receiving a PPDU, even when those code words fail to decode correctly. The stored information can be decoded bits, original received data samples, bit likelihood values, etc. depending on the HARQ combining method being utilized, of which many are well known to those of skill in the art. The identity of failed code words is provided either explicitly or implicitly back to the transmitter STA. In response to this information, the transmitter STA sends a new PPDU with additional parity information and/or a retransmission of some of the previously transmitted bits. The additional parity information may be part or all of the originally punctured parity bits, or may be a new parity portion computed with a lower code rate. When received by the receiver STA, this newly received information is combined with the stored information to attempt again to decode the failed code word). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Merlin to make system more effective in the sense effective way more reliable communication can be carried out in the communication system.
then soft-combines the results to generate 4 hypothetical soft-combined ACK bit streams. For example, each of the soft-combined ACK bit streams corresponds to a particular scrambling sequence (i.e. soft-combined result can be for example a first soft-combined ACK bit streams corresponds to first sequence and a second soft-combined ACK bit streams corresponds to second sequence). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sabih with the teachings of Merlin to make system more standardized. Having a mechanism wherein de-scrambled soft-decoding metrics is stored in a hybrid automatic request (HARQ) buffer; greater way standardized approach can be carried out in the communication system to store data in a particular buffer.

	Regarding claim 17, Merlin in view of Sabih teaches as per claim 16, Merlin teaches wherein receiving the WLAN transmission comprises receiving a first Medium Access Control Protocol Data Unit (MPDU) at a first position within a first Aggregate MPDU (A-MPDU), and wherein receiving the WLAN retransmission comprises receiving a different scrambler seed for each MPDU. Now refer to Fig. 8A which shows an exemplary structure of an aggregated MPDU (A-MPDU) frame 800 a. As shown, the A-MPDU frame 800 a includes a variable number (n) of A-MPDU sub-frames, as shown 805 a, 805 b, and 805 n. Each of the A-MPDU sub-frames 805 a, 805 b, and 805 n may in some aspects be comprised of an MPDU delimiter field 810 a (i.e. purpose of the MPDU delimiter is to locate the MPDUs within the A-MPDU); now refer to [0121] an MPDU delimiter field 800 b including a scrambler seed 850 b. In some implementations, MPDU delimiter field 800 b can be created by DSP 220 of wireless device 202. As shown, scrambler seed 850 b is included in the reserved bits 814 b of MPDU delimiter field 800 b. Advantageously, this implementation allows for different scrambler seeds for each MPDU, thus preventing the bottlenecking discussed in relation to data unit 500 a; further see [0122 and 0010].

	Regarding claim 19, Merlin in view of Sabih states as per claim 16, wherein receiving the WLAN retransmission comprises receiving a repeated copy of the WLAN transmission; Merlin see [0061].. the transmitter STA sends a new PPDU with additional the previously transmitted bits….

	Regarding claim 20, Merlin in view of Sabih states as per claim 16, wherein receiving the WLAN retransmission comprises receiving one or more redundancy bits of the FEC code that do not appear in the WLAN transmission; Merlin see [0061].. The additional parity information may be part or all of the originally punctured parity bits, or may be a new parity portion computed with a lower code rate.….

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. (US Pub. No. 2015/0016360 A1) in view of Guzelgoz et al. (US Pub. No. 2017/0170930 A1), hereafter Sabih and further in view of RICO ALVARINO et al. (US Pub. No. 2018/0220426 A1), hereafter Rico..

	Regarding claim 8, Merlin in view of Sabih teaches as per claim 6, Merlin teaches wherein de-scrambling the first soft-decoding metrics with the first scrambling sequence comprises de-scrambling the first soft-decoding metrics with a first offset of a scrambling sequence generated by a scrambler, and wherein de-scrambling the second soft-decoding metrics with the second scrambling sequence comprises de-scrambling the second soft-decoding metrics with a second offset of the same sequence, the second offset being different from the first offset; as already described above in context with Fig. 21 and [0061] about transmission/retransmission; now refer to claim 9 wherein .. insert an indication of a scrambling sequence into a signal field of a first data unit.. 
a transmitter configured to transmit the first data unit…; now refer to claim 10.. insert the indication comprising either a scrambler seed or one or more parameters indicative of the scrambling sequence…; now see claim 11.. configured to scramble at least a portion of a second data unit; and
the transmitter is configured to transmit the second data unit, wherein the second data unit comprises one of a retransmission of at least a portion of the first data unit and a parity data unit associated with the first data unit…; further see claim 12- 13 ; now refer to [0104] In some implementations, the components of functional block diagram 500C overcome problems with directly combining primary data units and parity data units or retransmissions of the primary data units arising from the data units being scrambled with different sequences prior to encoding..; further see [0106, 0147, 0154]. But Rico is silent regards to same scrambling sequence for first and second offsets.
	However Rico teaches in [0158] …each set of symbols, of the plurality of sets of symbols, is scrambled with a respective scrambling sequence (i.e. first scrambling sequence defined by one set of symbol and second scrambling sequence defined by another set of symbol) of a plurality of scrambling sequences. In some aspects, each set of symbols, of the plurality of sets of symbols, is associated with at least one phase rotation. In some aspects, the at least one phase rotation is based at least in part on the cell identifier for the cell; now refer to [0159].. each symbol, of a set of symbols of the plurality of sets of symbols, is associated with a same scrambling sequence of 

	Regarding claim 18, Merlin in view of Sabih teaches as per claim 16, Merlin teaches wherein de-scrambling the first soft-decoding metrics with the first scrambling sequence comprises de-scrambling the first soft-decoding metrics with a first offset of a scrambling sequence generated by a scrambler, and wherein de-scrambling the second soft-decoding metrics with the second scrambling sequence comprises de-scrambling the second soft-decoding metrics with a second offset of the same sequence, the second offset being different from the first offset; as already described above in context with Fig. 21 and [0061] about transmission/retransmission; now refer to claim 9 wherein .. insert an indication of a scrambling sequence into a signal field of a first data unit.. scramble at least a portion of the first data unit based at least on the inserted indication of the scrambling sequence in the signal field of the first data unit; and
a transmitter configured to transmit the first data unit…; now refer to claim 10.. insert the indication comprising either a scrambler seed or one or more parameters indicative of the scrambling sequence…; now see claim 11.. configured to scramble at least a portion of a second data unit; and
retransmissions of the primary data units arising from the data units being scrambled with different sequences prior to encoding..; further see [0106, 0147, 0154]. But Rico is silent regards to same scrambling sequence for first and second offsets.
	However Rico teaches in [0158] …each set of symbols, of the plurality of sets of symbols, is scrambled with a respective scrambling sequence (i.e. first scrambling sequence defined by one set of symbol and second scrambling sequence defined by another set of symbol) of a plurality of scrambling sequences. In some aspects, each set of symbols, of the plurality of sets of symbols, is associated with at least one phase rotation. In some aspects, the at least one phase rotation is based at least in part on the cell identifier for the cell; now refer to [0159].. each symbol, of a set of symbols of the plurality of sets of symbols, is associated with a same scrambling sequence of the plurality of scrambling sequences. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rico with the teachings of Merlin in view of Sabih to make system more standardized. Having a mechanism wherein the same scrambling sequence is used for offsets; greater way standardized approach can be carried out in the communication system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468